Citation Nr: 0434278	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  97-27 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability, to include on a secondary basis.

2.  Entitlement to service connection for a cervical spine 
disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to December 
1992.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions rendered by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which determined that new and 
material evidence had not been submitted to reopen a prior 
claim of service connection for post-traumatic stress 
disorder (PTSD) and which denied service connection for 
lumbar and cervical spine disabilities, to include as 
secondary to service-connected nucleus pulposus, S1-2.  

During the course of the appeal, the Detroit, Michigan, RO 
assumed the role of the agency of original jurisdiction 
(AOJ).  

In June 2001, the Board granted reopening of the veteran's 
claim for service connection for PTSD and remanded the 
veteran's claims to the RO for further action.  Thereafter, 
in February 2002, the RO granted service connection for PTSD.  
This action constitutes a full grant of benefits sought on 
appeal with respect to that issue.  


REMAND

As noted in the prior Remand, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) was signed into law in November 2000 and is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West. 2002).  Regulations implementing the VCAA are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and the implementing regulations are applicable to this 
appeal.    

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Also, VA is 
required to request that a claimant provide any evidence in 
his or her possession that pertains to the claim.  

While the RO sent a letter to the veteran in July 2001 that 
addresses the VCAA, this letter is inadequate as it does not 
specifically inform the veteran of which portion of the 
evidence is to be provided by him and which part VA will 
attempt to obtain on his behalf.  Similarly, the evidence 
does not show that the veteran has been notified of the 
information and evidence necessary to substantiate his 
claims.  Accordingly, on remand, the RO should ensure 
compliance with the VCAA and its implementing regulations. 

In addition to the foregoing, the veteran's representative 
submitted a written brief in September 2003.  Attached to the 
brief are copies of medical texts related to disabilities of 
the spine.  These documents were received subsequent to the 
RO's most recent consideration of the veteran's claims and 
are pertinent to the veteran's claims.  The representative 
informed the Board that the veteran does not waive his right 
to have this new evidence considered by the RO.

Finally, the Board notes that although the veteran was 
afforded a VA examination in October 2001, neither the 
examination report nor the addendum to the report is in 
compliance with the Board's remand directive.  In particular, 
the Board notes that the examiner mistakenly believes that 
service connection has been granted for a herniated nucleus 
pulposes at L1-2.  In addition, the examiner addressed 
whether there was a "likely" relationship between the 
veteran's claimed disabilities and his military service, 
rather than the questions identified in the Board's remand.

The Board is obligated by law to ensure that RO's comply with 
its directives. Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 
(1998).  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C., for 
the following actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b), to 
include notice that he should submit any 
pertinent evidence in his possession; 
medical evidence of a nexus between the 
disabilities for which service connection 
is sought and his military service or 
medical evidence supportive of the 
proposition that the disabilities for 
which service connection is sought were 
caused or permanently worsened by the 
service-connected disability at S1-2; and 
identifying information and any 
authorization necessary for the RO to 
obtain any other medical records, not 
already of record, pertaining to 
treatment or evaluation of disability of 
his cervical or lumbar spine.  

2.  Then, the RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  Then, the RO should make arrangements 
for the claims folders to be reviewed by 
a physician with appropriate expertise.  
The examiner should provide an opinion 
with respect to each disorder of the 
veteran's lumbar spine and cervical spine 
as to whether it is at least as likely as 
not that the disorder is etiologically 
related to the veteran's military service 
or was caused or permanently worsened by 
the service-connected disability of the 
veteran's coccyx, currently classified as 
a herniated nucleus pulposus at S1-2.  
The supporting rationale for each opinion 
expressed must also be provided.

4.  The RO should also undertake any 
other development it determines to be 
warranted.

5.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of the record.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




